Citation Nr: 0121992	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating determination by the Salt Lake City, Utah, 
Regional Office (RO).

This case was previously before the Board in November 2000 
and remanded for additional development and adjudication.


FINDING OF FACT

The veteran has hammertoes of the right great toe with no 
clinical evidence of hammertoe deformity and no clawfoot 
deformity of either foot.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hammertoes have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.31, 4.71 Diagnostic Code 5278 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a February 1949 rating action, service connection was 
granted for hammertoe deformities of the second, third, 
fourth and fifth digits of each foot, with weakness and 
flattening of the anterior arches.  A 10 percent evaluation 
was assigned under the provisions of Diagnostic Code 5282.

In November 1961, following foot surgery for right claw foot, 
the evaluation was increased to 30 percent under Diagnostic 
Code 5278 following a temporary total evaluation that was in 
effect from September 25 to November 5, 1961.

In May 1962, the evaluation was reduced to 10 percent on the 
basis of an April 1962 VA examination report which noted the 
veteran's previous foot surgery and no evidence of hammer 
toes or pes cavus on the right.  There were hammertoes of the 
2nd, 3rd, 4th, and 5th digits of the left foot. 

In 1964 the veteran was awarded a temporary total evaluation 
effective January 14, 1964 to March 31, 1964 following 
surgery on the left second, third and fourth toes and the 
head of the fifth metatarsal; thereafter the 10 percent 
evaluation was continued.

A July 1965 VA examination shows a diagnosis of postoperative 
residuals, surgical correction of hammertoes, bilateral.

The veteran filed a claim for an increase in December 1998.  
In support of his claim he submitted a statement from B. 
Roeder, DPM (Doctor of Podiatric Medicine), stating that the 
veteran acquired an infection to his right foot secondary to 
diabetes due to an open wound.  He underwent surgical 
debridements of his foot in October and November of 1998.  

In response to information provided by the veteran, the RO 
subsequently obtained VA outpatient treatment records dated 
from June 1998 to January 1999, which primarily show post 
surgical evaluation and treatment for a diabetic ulcer of the 
right foot.  The discharge summary shows the veteran had a 
longstanding history of diabetes, type II and had developed 
cellulitis of the right foot which required incision and 
drainage.  Specifically as regards hammertoe problems, 
clinical data was negative for complaints, findings or 
treatment.

In a statement dated in May 1999 Dr. Roeder, indicated that 
it was very likely that the plantar abscess on the veteran's 
right foot developed because of the retrograde pressure of 
his hammertoes.  The examiner did not provide further opinion 
regarding the current manifestations of the veteran's 
bilateral hammertoe disability.  

Also of record is a photograph, presumably of the veteran's 
right foot following surgery for diabetic ulcer.

In a statement dated in July 1999, R. G. Olsen, DPM reported 
that the veteran had undergone compartment syndrome 
compression surgery on his right foot and that during the 
procedure his flexor tendons became dysfunctional, developing 
extreme dorsiflexion and hammering of the digits one-through-
five on the right foot with subsequent development of ulcers.  
He also indicated that the veteran had developed left foot 
problems resulting from compensation from the right foot 
deformity.

In a May 2000 statement, C. Van Gils, DPM noted the veteran's 
history of right foot surgery for removal of infection and 
abscess.  He reported that the veteran continued to 
experience mechanical problems with his toes that affected 
his overall gait pattern.  The veteran had pain in his toes 
from muscle and joint contracture and lacked appropriate 
purchase power from his toes.  He also had limitation of 
motion at the first metatarsophalangeal joint.  The examiner 
noted the possibility that the intrinsic balance of tendons 
and muscles in the foot were adversely affected by the right 
foot surgery.  

Treatment records dated from February to June 2000 include a 
discharge summary, which shows that in June the veteran 
presented with primary complaints of an ulcer and 
osteomyelitis of the left foot first ray.  He underwent 
partial first ray amputation of the left foot.  

In a subsequent statement dated in July 2000, Dr. Van Gils 
noted that the veteran's recent amputation of the left great 
toe was due to osteomyelitis stemming from chronic ulceration 
and diabetic neuropathy.  

In an August 2000 statement, J. C. Page, DPM, also noted the 
veteran's recent amputation of the left great toe for bone 
infection due to complications following chronic ulceration.  
Dr. Page stated that the chronic ulceration was due to a loss 
of sensation in the foot secondary to diabetes mellitus.  

Of record is a VA Form 21-4142 signed by the veteran which 
authorized the RO to obtain medical records from Dr. Van 
Gils, (treatment in October 1998 and surgery to both feet), 
Dr. Page (left toe amputation in June 2000) and Dr. Olsen 
(monthly treatment of his feet).  He indicated treatment at 
the VAMC in Prescott (Arizona), for the period from 1994 to 
1999, from Dr. Folmeister and Dr. Dolnick, DPM.  He also 
identified B.W. Anderson, M.D., a physician not previously 
mentioned, as having provided him with arch supports in 1991.

The file discloses that the RO received at least some of the 
medical records from the above-cited sources that were 
submitted by the appellant, however, no specific action was 
taken by the RO to obtain records from Dr. Anderson.

On VA examination in February 2001 the veteran gave a history 
of bilateral foot problems consisting of crooked toes as a 
child.  He had surgery to the right foot two years after his 
enlistment to straighten up the three middle toes.  Post 
surgery, he was able to return to full duty within a few 
months.  He wore normal shoe wear during the remaining 
portion of his military service including combat boots.  He 
stated that he had no further surgery or treatment for either 
foot during the course of his military service, although he 
continued to have pain in the toes of both feet during the 
remainder of military service.

The examiner noted that the veteran's history was significant 
for post-service surgeries to both feet.  He had surgery to 
the middle three toes of the right foot in 1961 and in 1964, 
he had surgery to the three middle toes of the left foot.  

He subsequently had two surgical procedures directed towards 
his feet after he developed insulin-dependent diabetes.  His 
subsequent foot operations were for treatment of infections 
involving both the right and left feet.  The surgery to the 
right foot in 1998, consisted of debridement of the foot to 
an approach from the plantar aspect of the foot.  Two 
debridement procedures were performed to the right foot and 
were successful in resolving the infection.  In 1999, he had 
surgery directed towards the left foot with an amputation of 
the great toe as treatment for an infection with the surgery 
being of good benefit. 

His present complaints were of decreased sensation and 
numbness involving the entire left forefoot and including the 
remaining four toes.  There was also decreased motion and 
stiffness of the remaining four toes of the left foot.  There 
was no heat or redness.  His symptoms did not change with 
either resting, standing or walking.  His right foot symptoms 
consisted of decreased sensation and numbness involving the 
entire right forefoot.  He had stiffness and decreased motion 
of all of the toes of the right foot.  There was no swelling, 
heat or redness of the right foot.  

The veteran was quite easily tired and had limited endurance 
in that he was only able to walk a total of two blocks during 
the course of the day due to generalized weakness and 
tiredness.  His symptoms of numbness and decreased sensation 
did not change with either rest, standing or walking.  He 
required a "quad" cane in order to do any ambulation in and 
out of the home.  He did not wear leather shoes, but wore 
either open-toed or tennis shoes.  He used bilateral shoe 
inserts in both shoes, which he stated were to good benefit, 
and allowed him to ambulate.  He denied any "flare-up" 
involving his feet stating that his foot condition was 
stable.

On examination the veteran entered the examining room with a 
slow, wide-based gait and a "quad" cane.  He sat easily and 
was wearing tennis shoes with shoe inserts bilaterally.  The 
left foot had an amputation of the great toe to the mid 
portion of the first metatarsal with the surgical wound well 
healed without any redness, discharge or tenderness.  There 
were two scars measuring 2.5 inches long over the distal 
portion of the dorsal foot, between the second and third, and 
fourth and fifth metatarsal bone with the scars well healed 
and nontender.  The second, third, fourth, and fifth toes of 
the left foot had no motion at the metacarpophalangeal or the 
interphalangeal joints, but were all normally positioned and 
well aligned.  There was decreased sensation involving the 
entire left forefoot from midfoot to the level of the ankle.

The right foot had a moderate hallux valgus deformity at the 
metacarpophalangeal joint with marked limitation of motion at 
the metacarpophalangeal joint of the great toe and a 45-
degree flexion contracture at the interphalangeal joint.  The 
right great toe had both an active and passive range of 
motion at the metacarpophalangeal joint of dorsiflexion to 15 
degrees and plantar flexion to 0 degrees without pain.  His 
movement was normal against strong resistance.  The second, 
third, fourth, and fifth toes were fused at the 
metacarpophalangeal and interphalangeal joints with the toes 
having a normal alignment.  There was a 4-inch long scar over 
the plantar aspect of the right foot beneath the first and 
second interspace, which was well healed and nontender. 

There was no painful joint motion in either the right or left 
foot.  Both feet had normal pronation, supination, inversion 
and eversion of the midfoot and hindfoot without pain.  There 
were no exacerbations or "flare-ups" involving any 
symptoms, and therefore no additional limited motion or 
function involving the feet.  Objectively, there was minimal 
swelling of both feet from the ankle to the toes.  There was 
no instability and no tenderness about the feet.  There was 
decreased sensation to light touch involving the dorsal and 
plantar aspects of both feet from the level of the ankles to 
the toes in a circumferential fashion.  He had normal 
dorsiflexion and plantar flexion of both ankles and evidenced 
no weakness in his feet when ambulating.  He had poor 
balance.

The right great toe has abnormal callosity with thickening 
and some blister formation over the plantar aspect of the 
first metatarsal head and the tip of the right great toe.  
Otherwise there was no skin breakdown and normal shoe wear.  
The pedal pulses were markedly decreased in both feet.  The 
skin had a normal appearance without any ulceration.  There 
was no hair growing on the toes, feet or distal third of the 
legs.  The capillary filling in both feet was slow.  
Sensation to light touch was diminished involving both feet 
in circumferential fashion from the ankle to the toes as with 
diabetic neuritis.  He was unable to do any squatting 
maneuvers and was unable to walk on his toes or heels.  

There was no hammer toe deformity.  The arch was normal and 
there was no clawfoot deformity involving either foot.  There 
was a 30-degree hallux valgus deformity at the 
metatarsophalangeal joint of the right great toe considered 
moderate.  There was also a 45-degree flexion contracture at 
the interphalangeal joint of the right great toe, which was 
not actively or passively correctable.  

X-rays of the left foot revealed an amputation to the mid 
portion of the first metatarsal shaft without evidence of 
residual osteomyelitis or infection.  There were resections 
and fusions of the proximal interphalangeal joint of the 
second, third, and fourth toes.  There was an evidence of 
ancient surgical osteotomy involving the mid-shaft of the 
third and fourth metatarsal bones, which were well healed.  
There was no evidence of osteomyelitis in the left foot.  The 
right foot revealed a 30-degree hallux valgus deformity at 
the first metatarsophalangeal joint with mild narrowing in 
the osteoarthritis involving the metatarsophalangeal and 
proximal interphalangeal joints.  There was a 45-degree 
flexion contracture at the interphalangeal joints of the 
right great toe.  There were surgical resections of the 
proximal interphalangeal joints with fusion involving the 
second, third, and fourth toes. 

The clinical impression was: 1)  Insulin-dependent diabetes; 
2)  Left foot, status post amputation of the great toe at the 
level of the mid first metatarsal with surgical fusions 
involving the proximal interphalangeal joints for the second, 
third, and fourth toes and no motion involving the 
metatarsophalangeal and interphalangeal  joints of the 
second, third, fourth, and fifth toes.  There was associated 
diabetic neuropathy involving the left mid forefoot with 
diminished pedal pulses in the left foot; and 3)  Right foot 
with moderate hallux valgus deformity at the 
metacarpophalangeal joint and a 45-degree flexion contracture 
at the interphalangeal joint having abnormal callosities at 
the tip of the great toe and the plantar surface of the 
metatarsal head.  Additionally, the right foot had surgical 
resections of the proximal interphalangeal joints of the 
second, third, and fourth toes and no motion at the 
metacarpophalangeal and interphalangeal joints of the second, 
third, fourth, and fifth toes.  There was diabetic neuropathy 
involving the right mid and forefoot with associated 
decreased peripheral pulses in the right foot.

The examiner concluded that there was no hammertoe deformity 
other than that involving the right great toe.  The veteran 
had limited motion of all of the toes of both feet with poor 
balance directly related to his diabetes, peripheral 
neuritis, and limited motion in the toes of both feet.  His 
easy fatigability and limited ability to ambulate were 90 
percent due to his diabetes and diabetic peripheral neuritis 
and 10 percent to the limited motion in all of his toes and 
the amputation of the left great toe.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  VCAA 
eliminated the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended).  It also included an 
enhanced duty on the part of VA to notify a claimant of the 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  In addition, it defined the obligation of 
VA with respect to its duty to assist the claimant.  
38 U.S.C.A. § 5103A (West Supp. 2001).  VCAA is applicable to 
all claims filed on or after the date of its enactment, or 
filed before the date of enactment and not final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).

The Board remanded this claim, in part, to afford the RO the 
opportunity to adjudicate the claim in light of the new law.  
The remand explained the provisions of the VCAA.  Therefore, 
the veteran is not prejudiced by the Board's consideration of 
his claim under the new law.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Thus, the claim is ready to be 
reviewed on the merits.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  38 U.S.C. 
§ 5103A (West Supp. 2001).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  38 U.S.C.A §§ 5102, 5103, 5103A (West Supp. 2001).

The Board notes that the veteran reported treatment from Dr. 
Anderson in 1991.  While the RO did not obtain these records, 
additional development to do so is unnecessary in view of the 
medical evidence currently of record.  With regard to Dr. 
Anderson's records, the dates of treatment were in 1991 seven 
years prior to the veteran's claim for increase and according 
to the veteran only arch supports were provided.  Therefore, 
no reasonable possibility exists that the contents of these 
records would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001); See also Franzen v. Brown, 9 
Vet. App. 235 (1996).  Thus, no useful purpose would be 
gained in further delaying a decision in this case by 
requesting Dr. Anderson's records.

In addition, the veteran and his representative were notified 
in the statement of the case and supplemental statements of 
the case and through the Board's remand, of the evidence 
needed to substantiate his claim for a higher rating.  No 
evidence was thereafter received suggesting that the veteran 
manifested residuals of a hammertoe disability that meet the 
criteria for a rating in excess of 10 percent under the 
pertinent diagnostic codes.  There is no indication that the 
VA orthopedic examination was inadequate.

It is notable that the examiner concluded that with the 
exception of the right great toe there was no hammertoe 
deformity and no clawfoot deformity involving either foot.  
The veteran's only complaints were of decreased sensation and 
numbness, which have been associated with diabetic 
neuropathy.  Also there is no indication, nor has it been 
contended that there are relevant post-service medical 
records available that would support the veteran's claims, 
and are not of record.  Indeed, the RO has consistently 
sought to obtain the most current records reflecting 
treatment of the veteran's bilateral hammertoe disability.  

VA has satisfied its duties to inform and assist the veteran 
with respect to the increased rating issue.

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.1.  With respect to claims for increased rating, however, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the diagnostic code for hammertoe, a single toe with 
this disability is evaluated as noncompensable.  When this 
disability affects all the toes of one foot without claw 
foot, then a 10 percent evaluation is warranted.  38 C.F.R. 
§4.71a, Code 5282 (2000).  

An alternative diagnostic code is 38 C.F.R. § 4.71a, Code 
5278, pertaining to acquired claw foot.  Under Code 5278, a 
10 percent evaluation is assigned for acquired bilateral claw 
foot (pes cavus) where the great toe is dorsiflexed, where 
there is some limitation of dorsiflexion at the ankle, and 
where there is definite tenderness under the metatarsal 
heads.  The next higher evaluation of 30 percent is warranted 
for acquired bilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fasciae, and marked tenderness 
under the metatarsal heads.  The highest evaluation of 50 
percent requires evidence of marked contraction of plantar 
fasciae with dropped forefoot, all toes hammer toes, very 
painful callosities and marked varus deformity.  38 C.F.R. 
§ 4.71a, Code 5278 (2000).

While some earlier evidence suggested that the veteran's 
ulceration and resulting disability could be related to the 
service connected hallux valgus.  However, most opinions, 
including that on the recent VA examination have been to the 
effect that the ulceration, amputations and other 
disabilities of the left foot were attributable to diabetes 
and not the service connected hallux valgus.  

The Board finds the recent VA examination to be particularly 
persuasive.  That examination was extremely detailed and 
reflected a thorough review of the claims folder.  

As previously noted, the most recent VA examination revealed 
that the right foot disability involved only the right great 
toe.  The remaining toes of the right foot had normal 
alignment.  The examiner specifically stated that there was 
no evidence of any current hammertoe deformity other than 
that involving the right great toe, or any symptoms of 
clawfoot deformity involving either foot.  

The Board notes that the veteran had two surgical procedures 
for treatment of infections involving his feet after he 
developed insulin-dependent diabetes.  On the most recent VA 
examination, the veteran's primary complaints were of 
decreased sensation and numbness involving the entire 
forefoot bilaterally, consistent with diabetic neuritis.  
There was associated diabetic neuropathy involving the mid 
forefoot with diminished pedal pulses, bilaterally.  The 
veteran had limited motion of all of the toes of both feet 
with poor balance directly related to his diabetes and 
peripheral neuritis.  His easy fatigability and limited 
ability to ambulate were 90 percent due to his diabetes and 
diabetic peripheral neuritis.  The Board finds that the 
evidence clearly indicates that the majority of the veteran's 
current symptomatology is due to nonservice-connected 
diabetes and is not related to his service connected 
bilateral hammertoe disorder. 

Thus, the evidence does not provide a basis for providing an 
evaluation in excess of 10 percent under Diagnostic Code 
5278.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  However, Diagnostic 
Code 5278 does not provide for evaluation on the basis of 
limitation of motion.

The 2001 VA orthopedic examination found no objective 
evidence of pain on motion, exacerbation or flare-ups and 
therefore no additional limitation of motion or function 
involving the feet.  Further, there was no evidence of 
swelling, instability, tenderness or weakness indicative of 
significant functional loss not already included in the 
assigned 10 percent evaluation.  The veteran's limited motion 
of the toes of both feet and poor balance was attributed to 
his diabetes and peripheral neuritis.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral hammertoe.  The Board notes, for example, that 
a 10 percent evaluation is the highest evaluation assignable 
for hallux rigidus (ratable as hallux valgus) under Code 
5281.  Furthermore, in the absence of evidence of malunion or 
nonunion of tarsal or metatarsal bones, or a foot injury 
characterized as more than moderate in degree, an evaluation 
higher than 10 percent is not assignable under Codes 5283, or 
5284, respectively.  See 38 C.F.R. § 4.71a, Code 5281, 5283, 
5284 (2000).  Nor does the record show symptomatic scars 
resulting from the veteran's surgeries of the feet to support 
the assignment of a separate rating or ratings for any scars.  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

Under these circumstances, the Board finds that the veteran's 
claim for a higher evaluation for bilateral hammertoes must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 10 percent for bilateral hammertoe 
disability is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


